                   Case 1:20-cv-00109-EK-LB Document 1 Filed 01/02/20 Page 1 of 8 PageID #: 1
     Pro Se IS (Rev. 12/16) Complaint for Violation ofCivil Rights (Non-Prisoner)


                                            United States District Court                                                   DONNELLY J.
                                                                                for the

                                                         1Ll£^££o District of \^bU)\JCPVL                                  Bloom; m.j.
                                                                                     Division



                                                                                          Case No.

~hnoVf>, wtV                PkunBfffo)
 (Write thefull name of each plaintiffwho isfiling this complaint.
 Ifthe names ofall theplaintiffs cannotfit in the spaceabove,                             Jury Trial: (checkone)r I [Yes   iMT^o
 please write "see attached" in thespaceandattach an additional
 page withthefull list ofnames.)
                                     -V-




                                                                                                     'I@I@1DW
S,                      £^VyTq£
                          Defendants)                                                                             0 2 ??*%o
 (Write thefull nameofeach defendantwho is being sued. Ifthe
 namesofall the defendants cannotfit in the space above,please
 write "see attached"in the space and attach an additionalpage                                       PRO SE OFFICE
 with thefull list ofnames. Do not include addresses here.)



                                     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                               (Non-Prisoner Complaint)


                                                                             NOTICE


       Federal Rules of Civil Procedure 5.2 addresses the privacy and securityconcerns resulting from public accessto
       electronic courtfiles. Underthis rule, papersfiledwiththe courtshould not contain: an individual's full social
        security number orfull birth date; the full name ofaperson known tobea minor; ora complete financial account
        number. Afiling may include only: the last four digits ofa social security number; the year ofan individual's
        birth; a minor's initials; and the last four digits of a financial account number.

        Except as noted inthis form, plaintiff need not send exhibits, affidavits, grievance orwitness statements, orany
        other materials to the Clerk's Office with this complaint.

        Inorder for your complaint tobefiled, it must be accompanied by the filing fee oran application toproceed in
        forma pauperis.




                                                                                                                                   Page 1 of 6
               Case 1:20-cv-00109-EK-LB Document 1 Filed 01/02/20 Page 2 of 8 PageID #: 2

Pro Se 15 (Rev. 12/16) Complaint for Violation ofCivil Rights (Non-Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintiffs)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                           Name
                           Address
                                                                       \oo vjsep
                                                                                                                    \QCQ\
                                                                                     City                State              Zip Code
                           County
                           Telephone Number
                           E-Mail Address                              ^o&j^yyr^. ^U(5> ficAfioCLU-C crrj
          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1

                           Name

                           Job or Title (ifknown)
                           Address


                                                                                     City y              State              Zip Code
                           County
                           Telephone Number                            -)\£v,- -l\u~^M-no
                           E-Mail Address (ifknown)

                                                                               ndividual capacity   | | Official capacity

                     Defendant No. 2
                           Name

                           Job or Title (ifknown)
                           Address


                                                                                     City                State              Zip Code
                           County
                           Telephone Number
                           E-Mail Address (ifknown)

                                                                       | | Individual capacity Q Official capacity


                                                                                                                                       Page 2 of 6
             Case 1:20-cv-00109-EK-LB Document 1 Filed 01/02/20 Page 3 of 8 PageID #: 3
Pro Se 15 (Rev. 12/16) Complaint for Violation ofCivil Rights (Non-Prisoner)

                    Defendant No. 3
                          Name

                          Job or Title (ifknown)
                          Address


                                                                                 City               State             Zip Code
                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                      | | Individual capacity |_J Official capacity

                    Defendant No. 4

                          Name

                          Job or Title (ifknown)
                          Address


                                                                                 City               State             Zip Code

                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                      | | Individual capacity Q Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state orlocal officials for the "deprivation ofany rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown NamedAgents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation ofcertain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                    | | Federal officials (a Bivens claim)
                     P^gtate or local officials (a § 1983 claim)
          B.         Section 1983 allows claims alleging the "deprivation ofany rights, privileges, orimmunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
                     federal constitutional orstatutory right(s) do you claim is/are being violated by state orlocal officials?



                     £oA^, <\r~c-<
                     Plaintiffs suing under Bivens may only recover for the violation ofcertain constitutional rights. Ifyou
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?


                                                                                                                                 Page 3 of 6
               Case 1:20-cv-00109-EK-LB Document 1 Filed 01/02/20 Page 4 of 8 PageID #: 4

ProSe 15 (Rev. 12/16)Complaint for Violation ofCivil Rights (Non-Prisoner)




          D.        Section 1983 allows defendants to be found liable only when they have acted "under color of any
                    statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                    42 U.S.C. § 1983. If you are suingundersection 1983, explain how each defendant acted undercolor
                    of state or local law. If you are suingunderBivens, explain how each defendant acted undercolorof
                    federal law. Attach additional pages if needed.




m.       Statement of Claim

         State asbriefly aspossible the facts of yourcase. Describe how each defendant was personally involved inthe
         alleged wrongful action, along with thedates and locations ofall relevant events. You may wish to include
         further details such as the names of other persons involved in the events givingrise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          Where did the events giving rise to your claim(s) occur?




                                                                                ^\r \Dtoh°l-^Q?m
         B.          What date and approximate time did the events givingrise to your claim(s) occur?




                     \r\fop\/\<=\- v.o.oW\
                     What are the facts underlying your claim(s)? (For example: What happened toyou? Who didwhat?
                     Was anyone else involved? Who elsesaw what happened?)




                                                                                                                        Page 4 of 6
               Case 1:20-cv-00109-EK-LB Document 1 Filed 01/02/20 Page 5 of 8 PageID #: 5

ProSe IS (Rev. 12/16)Complaint forViolation ofCivil Rights (Non-Prisoner)



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.




V.       Relief

         State briefly what you want the courtto do foryou. Make no legal arguments. Do notcite any cases or statutes.
         Ifrequesting money damages, include the amounts ofany actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.




                                                                                                                        Page 5 of 6
              Case 1:20-cv-00109-EK-LB Document 1 Filed 01/02/20 Page 6 of 8 PageID #: 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improperpurpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfiivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney                                         r

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:           QifoJan
                     Signature of Plaintiff

                     Printed Name ofPlaintiff                \^V>f>X-£L. ^AcT^Of-^
         B.          For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Address



                                                                                City        State          Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                       Page 6 of 6
            Case 1:20-cv-00109-EK-LB Document 1 Filed 01/02/20 Page 7 of 8 PageID #: 7
 Certificates: U-000016885-N                                                                                                          Page 1 of 1


                                                     KINGS CRIMINAL COURT
                                                                                                                             NO FEE
                                                     120 Schermerhorn St., Brooklyn, NY 11201                                    Non-Public
                                                          Phone: (646) 386-4500 Fax: (718) 643-7733                               Version




The People of the State of New York                                             Certificate of Disposition
vs.                                                                             Docket Number:               CR-038964-19KN
Dante P. Hodge


 Defendant DOB: 02/20/1991                                                        Arrest Date: 10/29/2019       Arraignment Date: 10/30/2019


THIS IS TO CERTIFY that the undersigned has examined the files of the Kings Criminal Court concerning the above entitled matter
and finds the following:


 .County   ^{ralgnme)it!Ghai^^                                           ^Chargeil                                                $'Dlsgosihon£
                                                                         XWeif''
                                                                                     Dismissed (Order of Observation-Final
           PL 140.05 V Trespass                                                                                                     12/19/2019
                                                                                     (CPL 730.40 (2)))

                                                                                     Dismissed (Order of Observation-Final
           PL 165.15 03 AM Intent/Fraud Obt Trans W/O Pay                   AM                                                      12/19/2019
                                                                                     (CPL 730.40 (2)))


Dated: December 26, 2019
                                                                               Chief Clerk/Clerk of the Court


                CAUTION: THIS DOCUMENT IS NOT OFFICIAL UNLESS EMBOSSED WITH THE COURT SEA

Arraignment charges maynotbe thesameas theoriginal arrest charges.
  Certificated: U-000016884-N
              Case    1:20-cv-00109-EK-LB   Document 1 Filed 01/02/20 Page 8 of 8 PageID #: 8
                                                                                                                        Page 1 of1

                                        KINGS CRIMINAL COURT                                                  NQ FE£
                                        120 Schermerhorn St., Brooklyn, NY 11201
                                            Phone: (646) 386-4500 Fax: (718) 643-7733                               Non-Public
                                                                                                                     Version


 The People ofthe State ofNew York
 vs.
                                                                r»rttn~** fn-           ...
                                                                Certificate of Disposition
 DanteP.Hod^e                                                   Docket Number:                FG-300254-19KN
 Defendant DOB: 02/20/1991                                       Arrpctn,
                                                                 An-estDate:                    Arraignment Date:

S efdS:"13* **UndeiSi8ned h3S eXamiDed «•» 6,eS °f*e"^Crimi»*' C°"«™,ing,he above entitled matter
Dated:   December 26,2019
                                                              Chief Clerk/Clerk of the Court

             CAUTION: THIS DOCUMENT IS NOT OFFICIAL UNLESS EMBOSSED WITH THE COURT SE
